4 F.3d 985
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Wilford Andrew MATHERLY, Jr., Plaintiff-Appellant,v.Sergeant TUCKER;  Sergeant Hunt, Defendants-Appellees.
No. 93-6471.
United States Court of Appeals,Fourth Circuit.
Submitted:  August 16, 1993.Decided:  September 1, 1993.

Appeal from the United States District Court for the Western District of Virginia, at Roanoke.  Glen E. Conrad, Magistrate Judge.  (CA-93-141-R)
Wilford Andrew Matherly, Jr., Appellant Pro Se.
William Carrington Thompson, Chatham, Virginia, for Appellees.
W.D.Va.
AFFIRMED.
Before HALL and MURNAGHAN, Circuit Judges, and SPROUSE, Senior Circuit Judge.
PER CURIAM:

OPINION

1
Wilford Andrew Matherly, Jr., appeals from the magistrate judge's judgment, entered after a bench trial, denying relief under 42 U.S.C. Sec. 1983 (1988).*  Our review of the record and the magistrate judge's opinion discloses that this appeal is without merit.  Accordingly, we affirm on the reasoning of the magistrate judge.  Matherly v. Tucker, No. CA-93-141-R (W.D. Va.  Apr. 30, 1993).  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.

AFFIRMED


*
 The parties consented to proceed before the magistrate judge pursuant to 28 U.S.C.A. Sec. 636(c) (West Supp. 1993)